DETAILED ACTION

Response to Arguments
	Applicant’s arguments, see application, filed 10/22/2021, with respect to the specification objection has been fully considered and are persuasive.  The specification objection been withdrawn.   Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.  Applicant is continuing to argue that the prior art does not disclose “the second row of consecutive blocks is not immediately after the first row of consecutive blocks in the bitstream” as long with “entropy decoding a first row of consecutive blocks within the first subset of blocks” and “entropy decoding a second row of consecutive blocks within the second subset of blocks”.  The examiner respectfully disagrees.  Borg discloses blocks in a raster scan order and a frame of video data is encoded in more than one slice (i.e. slices in raster order) (Fig. 3 and para. 0006).  Borg also discloses interleaving of macroblock slices in the bitstream order (Fig. 3 and para. 0006).  Therefore, the second row of consecutive blocks are not immediately after the first row of consecutive blocks since they are interleaved.  The claims do not specify that the slices must remain intact.  Alternatively and additionally, Borg discloses in para. 0012, Arbitrary slice ordering.  Furthermore, the pertinent art previously cited such as Chiu (US 20080056347) para. 0005, Boon (US 20050008079) para. 0057 and Fig. 6, and Zhao (US 20120014429) further describe arbitrary slice ordering that allows the slices of a picture to be coded in any relative order.  The decoding order is no longer in the traditional macroblock raster scan order of the picture.


Notice of Pre-AIA  or AIA  Status


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horowitz (US 20120163452) in view of Borg et al. (herein after will be referred to as Borg) (US 20120039393).

Regarding claim 1, Horowtiz discloses
a method of decoding at least one coded image, the method comprising the steps of:  [See Horowitz [Abstract] Video decoder.]
receiving a bitstream comprising at least one coded image, the coded image including a plurality of blocks grouped into a predetermined number of subsets of blocks [See Horowitz [Fig. 1] Slice partitioning.]
wherein one or more blocks of the subsets of blocks are entropy coded by associating digital information with symbols of each block of the one or more blocks [See Horowitz [0011] Entropy decoding symbols of slices.]
wherein the bitstream comprises the digital information which has been associated with the symbols during the coding of the blocks of the one or more blocks, the digital information corresponding to a last coded block of the one or more blocks; [See Horowitz [0011] Entropy decoding symbols of slices.  The slices contain a last coded block out of all the coded blocks in the slice.  Also, Fig. 4, Slice data contains all necessary entropy data for a given slice.]
identifying, from the bitstream, the predetermined number of the subsets of blocks;  [See Horowitz [Fig. 4] Video bitstream containing slice data (which is identified by the video decoder when decoding the video).]
processing a first subset of blocks of the identified subsets of blocks, the processing comprising entropy decoding a first row of consecutive blocks within the first subset of blocks based at least on the digital information; and [See Horowitz [0011] Entropy decoding symbols of slices.]
processing a second subset of blocks of the identified subsets of blocks, the processing comprising entropy decoding a second row of consecutive blocks within the second subset of blocks based at least on the digital information. [See Horowitz [0011] Entropy decoding symbols of slices.  Also, see Fig. 4, two slices in the bitstream order.]
Horowitz does not explicitly disclose
wherein the second row of consecutive blocks is immediately after the first row of consecutive blocks in a raster order of an image decoded from the at least one coded image, and the second row of consecutive blocks is not immediately after the first row of consecutive blocks in the bitstream.  
However, Borg does disclose
wherein the second row of consecutive blocks is immediately after the first row of consecutive blocks in a raster order of an image decoded from the at least one coded image, and the second row of consecutive blocks is not immediately after the first row of consecutive blocks in the bitstream.  [See Borg [0007] Entropy decoder.  Also, see 0006 and Fig. 3, blocks in a raster scan order and a frame of video data is encoded in more than one slice (slices in raster order)…..a video decoding apparatus receiving such an encoded video bit stream will first receive information related to odd (say) numbered macroblocks for the frame, followed by information related to the even numbered macroblocks of that frame.]
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method by Horowitz to add the teachings of Borg, in order to improve upon error resilience by interleaving of macroblock slice data in the bitstream [See Borg [0006]].

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horowitz (US 20120163452) in view of Borg (US 20120039393) and in further view of AAPA (Applicant admitted prior art) (US 20200322609).

Regarding claim 2, Horowitz (modified by Borg) disclose the method of claim 1.  Furthermore, Horowitz discloses
wherein entropy decoding the first row of consecutive blocks within the first subset of blocks based at least on the digital information comprises: obtaining the digital information from the bitstream; and [See Horowitz [Fig. 4] Video bitstream containing slice data (which is identified by the video decoder when decoding the video).]
Horowitz does not explicitly disclose
reconstructing symbols associated with the first row of consecutive blocks by applying the digital information to a translation table.  
However, AAPA does disclose
reconstructing symbols associated with the first row of consecutive blocks by applying the digital information to a translation table.  [See AAPA [0034]].
It would have been obvious to the person of ordinary skill in the art at the time of the invention to modify the method by Horowitz (modified by Borg) to add the teachings of AAPA, in order to conform to the entropy coding process defined in the standard at the time by utilization of a translation table.  The AAPA defines this limitation as well known to the person skilled in the art before the filing date of the claimed invention.

Regarding claim 3, Horowitz (modified by Borg) disclose the method of claim 1.  Furthermore, Horowitz discloses
wherein entropy decoding the second row of consecutive blocks within the second subset of blocks based at least on the digital information comprises: obtaining the digital information from the bitstream; and [See Horowitz [Fig. 4] Video bitstream containing slice data (which is identified by the video decoder when decoding the video).]
Horowitz does not explicitly disclose
reconstructing symbols associated with the second row of consecutive blocks by applying the digital information to a translation table.
However, AAPA does disclose
reconstructing symbols associated with the second row of consecutive blocks by applying the digital information to a translation table.  [See AAPA [0034]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiu (US 20080056347) – para. 0005 – Arbitrary slice order allows the slices of a picture to be coded in any relative order.  The decoding order is no longer in the traditional macroblock raster scan order of the picture.
Boon (US 20050008079) – para. 0057 and Fig. 6 – Arbitrary slice order of transmitting slices instead of the conventional method of transmitting the data in order from top.
Zhao (US 20120014429)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.